Citation Nr: 1527561	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-38 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974 and from June 1977 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran provided testimony at a January 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was the subject of a Board decision and remand dated in March 2013, a Board decision and remand dated in July 2013, a Board remand dated in November 2013, and a Board decision and remand dated in October 2014.

In its March 2013 Board decision, the Board found that new and material evidence had been received and reopened the claim for service connection for a right shoulder disorder.  The reopened claim was thereafter remanded for further development and adjudication.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran has not been shown to have a current right shoulder disorder during the appeal period that manifested in service or within one year thereafter or that is otherwise related to his military service.



CONCLUSION OF LAW

A right shoulder disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In several letters, including letters dated in October 2005, May 2007, and September 2008, the Veteran was notified of the evidence necessary to substantiate a claim for service connection and of division of responsibilities in obtaining such evidence.  The Board notes that these letters did not specifically reference the right shoulder disorder; however, they still provided him general notice of the evidence needed to substantiate a claim for service connection on both a direct and secondary basis and made him aware of his and VA's roles in seeking and obtaining evidence.  In addition, the notice letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, during the January 2012 Board hearing, the Veteran testified that he thought his right shoulder should be service-connected because he had right shoulder bursitis during service and his pain had continued through the present time.  The undersigned Veterans Law Judge explained to him that there must be evidence of a current disability to substantiate his claim.  The undersigned Veteran's Law Judge's discussion in this regard supplemented the VCAA notice and complied with any related duties owed during a hearing.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Subsequently, the case was remanded to afford the Veteran a VA examination and medical opinion as to whether he had a current right shoulder disorder that was related to his military service.

Moreover, the Board finds that the Veteran has actual knowledge of the evidence necessary to establish service connection.  Furthermore, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his secondary service connection claim. See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).

In this regard, as noted above, the Veteran has been sent multiple notice letters in connection with his other claims that have been previously adjudicated by the Board.  He was also advised by his representative and the undersigned Veterans Law Judge of the evidence he needed to substantiate his claim during the January 2012 hearing.  Moreover, the statement of the case and supplemental statements of the case included the applicable regulatory provisions and explained the basis of the denial.  Thus, the appellant had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed. See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Moreover, the Veteran has been represented throughout the course of the appeal. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).

Additionally, the Veteran and his representative have not alleged any prejudice as a result of any notification error. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, the Board finds no prejudice regarding the adequacy of the content of the notice provided to the Veteran.
   
Although not all required VCAA notice was provided prior to initial adjudication of the claim in December 2005, the claim has been readjudicated on multiple occasions in supplemental statements of the case since the notice letters and the January 2012 Board hearing,

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been obtained and associated with the claims file.  The Veteran and his representative have not identified any outstanding evidence that is pertinent to the issue being decided herein.

In addition, the Veteran was afforded a VA examination in April 2013, and an addendum medical opinion was obtained in April 2014, July 2014, and November 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.

In this case, the April 2013VA examiner considered the Veteran's medical history, performed a physical examination, and reviewed the claims file.  He also provided a medical opinion with a clear rationale.

Subsequently, additional treatment records were received, to include records from VA care providers, the University of Florida, St. Mary's Multispecialty Center, Coastal Spine and Pain Center, Camden Healthcare Associates, Summit Sports Medicine, and Southeast Georgia Healthcare System.

In light of the additional evidence, VA examiners reviewed the April 2013 VA examination report and the new medical evidence, and in April 2014 and July 2014, they provided opinions concurring with the April 2013 VA examination and opinions.  

The Board again remanded this claim in October 2014 for a VA medical opinion as to whether the Veteran had current right shoulder disability at any time since January 2005, which was the date of his claim to reopen,.  In November 2014, the VA examiner who had conducted the April 2013 VA examination and provided an April 2014 addendum opinion reviewed the claims file from the date of claim of January 2005 forward and opined that, based on his review, the Veteran had not experienced a right shoulder disability since the date of claim.  In so doing, he explained that there was no objective evidence of any such disability for during that time period.  The VA examiner's opinion in this regard sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  It is therefore sufficient for adjudication of the Veteran's claim for service connection for right shoulder disability.  

Moreover, the VA examinations, addendum opinions, and additional VA and private treatment records were obtained in compliance with the Board's March 2013, July 2013, and November 2013, and October 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional, available relevant records that have not yet been obtained.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For such disabilities as are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Analysis

An October 1973 enlistment examination shows that a clinical evaluation of the Veteran's upper extremities was normal.  

At an April 1977 enlistment examination, a clinical evaluation of the Veteran's upper extremities was again normal.  In a report of medical history, there was also no indication of any right upper extremity complaints or treatment.

At March 1984 and October 1987 periodic physical examinations, the Veteran's upper extremities were found to be normal.  There was also no reference to a right shoulder disability in an October 1987 report of medical history.

In October 1994, the Veteran complained of constant pain in the right shoulder.  He indicated that the pain had been around for about 4 days and described it as off and on in the past.  He stated that it felt like the pain was in the joint.  On examination, the Veteran had full range of motion of the right shoulder, and strength was recorded as 5/5.  Deep tendon reflexes were intact, and the shoulder was not tender to palpation.  The diagnosis was listed as bursitis of the right shoulder.   

At a January 1995 service retirement examination, the Veteran indicated in a report of medical history that he had now or had experienced in the past recurrent right shoulder pain.  However, a clinical evaluation of the upper extremities was normal.  

At a May 1995 VA examination, less than one month after his discharge from service, the examiner noted that the Veteran had been diagnosed with bursitis in his right shoulder one year earlier.  The Veteran indicated that he had no particular injuries.  He also told the examiner that he was currently asymptomatic.  Specifically, the Veteran indicated that the pain went away when he started to have more physical activity.  An examination of the right shoulder showed that he had full range of motion, and there was no particular area of tenderness over the AC joint or subacromial region.  The Veteran had 5/5 strength of his supraspinatus, external and internal rotators of the shoulder.  On X-ray, AP, lateral and tunnel views of the right shoulder showed no degenerative changes, bone spurs, or other abnormalities.  The diagnosis was history of right shoulder rotator cuff tendonitis and subacromial bursitis, which was currently asymptomatic with normal orthopedic examination.  An addendum on the May 1995 X-ray report noted a very small bony body on the posterior surface of the glenoid, which likely represented an unfused apophysis (a bony outgrowth that has never been entirely separated from the bone).  A medical opinion was provided stating that the apophysis on X-ray was an incidental, congenital (present at birth) finding and was unrelated to the Veteran's right shoulder complaints in service.  

The Veteran's claim for service connection for right shoulder disability was denied in a July 1995 rating decision.  

In October 1995, the Veteran sought clarification as to the basis of the RO denial, stating "before I start with my appeal."  The Veteran sought an explanation addressing the fact that he had experienced bursitis during service and an X-ray revealed the unfused apophysis on the posterior surface of the glenoid. 

In November 1995, the RO readjudicated the claim in order to address the Veteran's concerns.  The RO found that, although there was a record of treatment in service for bursitis of the right shoulder, no present disability of the right shoulder was shown to exist.  The RO acknowledged the unfused apophysis, but cited the medical opinion that this was an incidental, congenital finding that was unrelated to the Veteran's right shoulder complaints in service.  

Neither new and material evidence nor a notice of disagreement was received within one year of notice of the November 1995 rating decision, and the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b). 

The Veteran's current reopened claim for service connection for a right shoulder disorder was received on January 24, 2005. See 38 C.F.R. § 3.156.  There was nothing received from the Veteran between the date of the November 1995 denial and the January 24, 2005, date of claim that mentioned the right shoulder or expressed any intent to reopen or file a claim for service connection of the right shoulder.  See 38 C.F.R. § 3.155(a).  

A VA treatment record dated in February 2006 describes chronic pain of the right shoulder and indicates that the Veteran was symptomatic for bursitis of the right shoulder.

Private medical records from Camden Healthcare Associates dated in February 2006, April 2006, May 2007, May 2008, and May 2009 include a notation in the past medical history section that the Veteran had bursitis of the right shoulder, among several other conditions.  However, the assessment sections of the February 2006, April 2006, May 2007, and May 2008 reports include an assessment of chronic pain management for the lower back and right knee, but there is no assessment with respect to the right shoulder.  The May 2009 report includes an assessment of chronic pain management for joint pain.  The May 2007, May 2008 and May 2009 reports also indicate that, on physical examination, there was full range of motion of all joints, symmetrical, with strength 5/5 times 4. 

During VA treatment in October 2009, the Veteran complained of pain in the right knee, foot, and shoulder.  At VA treatment in April 2010, the Veteran reported right knee pain, shoulder pain, back pain, and finger pain.  There were no specific findings as to the right shoulder, and there was no discussion as to the right shoulder in the assessment/plan section of the treatment note.

During treatment at Camden Medical Associates in June 2102, right shoulder pain as well as pain of other joints was noted on review of systems.  However, on examination, the Veteran had full range of motion of all joints, and his strength was 5/5 times 4.  The diagnoses included degenerative joint disease of the knees bilaterally and chronic degenerative joint disease of the hips, but there was no diagnosis rendered with respect to the right shoulder.

A private treatment dated in February 2013 includes a notation that the Veteran used a Lidoderm patch for pain as needed in the areas of his knees, back and shoulder.  However, the clinician's assessments did not include any right shoulder disorder.  

At an April 2013 VA examination, the Veteran had reported that his right shoulder hurt daily and that he was diagnosed with bursitis in the military.  He indicated he had never had any injury to his right shoulder, but rather he just had aches and pain.  He indicated that the first time he saw private doctors after discharge from the military was in 1999.  He also stated that he had not undergone a work-up for the right shoulder, but had the same ache.  On examination, the range of motion of the shoulder was full, and the strength of the muscles was 5/5.  There was no additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  The Hawkins' impingement test was negative, as was the Empty-can test, external rotation/infraspinous strength, and lift-off subscapularis test.  It was noted that May 1995 X-rays also showed no degenerative or traumatic arthritis.  The examiner diagnosed the Veteran as having right shoulder bursitis that resolved with no objective evidence of residuals.  He elaborated that a more precise diagnosis could not be rendered because there was no objective data to support a definitive diagnosis.  

In an April 2014 addendum opinion written by the same physician who conducted the April 2013 VA examination, the examiner noted that he had reviewed all available records (including newly received records of medical treatment) and that this did not change the medical opinions he had previously provided, to include medical opinions pertaining to the right shoulder. 

In a July 2014 written medical opinion, a different VA clinician recited at length the medical history based on review of the claims file and opined that it was less likely than not that the Veteran's claimed right shoulder disorder was incurred, related to, had a nexus with, or was aggravated by his time in the military service.  In her opinion, she noted the finding of the April 2013 VA examiner that the Veteran's right shoulder disorder was currently resolved.

A VA addendum opinion was obtained in November 2014 from the physician who conducted the April 2013 VA examination and provided the April 2014 VA addendum opinion.  An addendum opinion was requested by the Board because, even though the examiner had provided opinions that the Veteran did not have a disorder of the right shoulder at the April 2013 VA examination or after that date, an opinion was needed as to whether the Veteran had experienced a right shoulder disorder at any time since filing his claim on January 24, 2005.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  The examiner was provided access to and reviewed all relevant evidence through VBMS and Virtual VA.  The examiner indicated that he had reviewed Camden Healthcare Associates notes, including a past medical history of bursitis of the right shoulder.  It was noted that the Veteran was taking up to three 325 milligrams of Tylenol three times per day and also glucosamine chondroitin.  The examiner noted that there was no right shoulder diagnosis in the treatment notes.  The VA examiner also recounted his VA examination conducted in April 2013 at which the diagnosis was right shoulder bursitis that was resolved with no objective evidence of residuals.  The examiner stated that he had also reviewed all currently available medical records, including medical evidence within CPRS, VBMS, and Virtual VA.  He opined that such evidence did not change any of the medical opinions or diagnoses previously provided as to the Veteran's right shoulder condition, referencing his earlier report of an April 2013 VA examination.  The November 2014 VA examiner's diagnosis remained right shoulder bursitis which had resolved with no objective evidence of residuals.  He supported his opinion with his examination results and the fact that there was no objective evidence of a right shoulder disorder at any point since the filing of the Veteran's claim in 2005. 

The Board finds the November 2014 VA medical opinion to be of a very high probative value and weight.  That opinion indicates that the Veteran has not experienced a right shoulder disability at any point during the appeal period.  The opinion was based on an examination of the Veteran, the lack of objective evidence as evaluated by a competent physician, and the lack of a diagnosis of a right shoulder disorder in the treatment notes.  It appears consistent with multiple private treatment records documenting a past medical history of bursitis of the right shoulder and complaints of right shoulder pain with no  diagnosis or manifestations on physical examination (notwithstanding that diagnoses with respect to the back, knees, and hips were provided).  The opinion is based on review of all medical evidence in the claims file by a medical doctor who had the opportunity to personally examine the Veteran in April 2013 and to review the claims file on two subsequent occasions.  For these reasons, the Board finds that this medical opinion is the most probative medical evidence of record as to whether the Veteran has experienced a right shoulder disorder at any time since January 2005.  

The Board acknowledges the indication of symptomatic right shoulder bursitis at VA treatment in February 2006, the Veteran's recurring complaints of right shoulder pain, and the indications of a past medical history of right shoulder bursitis.  The past medical history of bursitis is substantiated by the service treatment records, but is not probative of whether the Veteran has current bursitis of the right shoulder.  Moreover, the February 2006 VA clinician's impression and findings of symptomatic bursitis of the right shoulder was not provided with reference to physical examination findings or access to relevant medical evidence and careful consideration.  Indeed, during that same month, the Veteran was seen by a private clinician who recorded the Veteran's complaints of back, knee, and right shoulder pain and his past medical history of right shoulder bursitis, yet upon  examination, no diagnosis was rendered for the right shoulder even though the physician did diagnose back and knee disorders.  This pattern with the private clinician continued for the next two years and is consistent with the November 2014 VA medical opinion of no objective evidence of a right shoulder disorder.  

The Board does note that the Veteran himself has stated that he a current right shoulder disability that is related to his military service.  While the Board has considered the Veteran's own opinion, the Board finds that the VA examiners' opinions are more probative, as they were provided by medical professionals with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge, a review of the claims file, the Veteran's medical history, and a physical examination.

For these reasons, the Board finds that the preponderance of the evidence shows that the Veteran has not had a right shoulder disability at any time during the appeal period.  

Moreover, as noted above, the July 2014 VA examiner opined that it was less likely than not that the Veteran's claimed right shoulder disorder was incurred, related to, had a nexus with, or was aggravated by his time in the military service.  There is no medical evidence showing otherwise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right shoulder disorder is not warranted.





ORDER

Entitlement to service connection for a right shoulder disorder is denied.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


